Allowable Subject Matter
Claims 1 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Kaneda (US 2010/0340924) is the closest prior art of record. However, the applicants amendments in conjunction with the applicant’s agreements submitted on 8/18/2020 are considered persuasive in overcoming the previous rejection. Thus, the instant claimed invention is deemed novel and contributes to the art of batteries. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN R OHARA/Examiner, Art Unit 1724